Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

REASONS FOR ALLOWANCE
The following is an Examiner’s Statement of Reasons for Allowance:
Claims 1-20 are allowable over the prior art of record.
The examiner has found that the prior art of record does not disclose or teach or suggest or render obvious a system and a computer product for load balancing in a network, comprising: receiving a domain name system (DNS) reply to a DNS request to resolve an alias host name that is an alias for a primary domain, wherein the DNS reply includes a canonical name (CNAME) record identifying the primary domain and one or more network addresses that correspond with the primary domain; detecting the CNAME record identifying the primary domain in the DNS reply; and applying a load balancing algorithm to the one or more network addresses received in the DNS request to resolve the alias host name at set forth in the specification and independent claims.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled
"Comments on Statement of Examiner’s Amendment / Reasons for Allowance.”


Additional References
The examiner as of general interest cites the following references.
a. 	Srivastava, U.S. Patent No. 6,856,991 B1. 
b. 	Jindal et al, U.S. Patent No. 6,092,178 A. 

Content Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bharat Barot whose Telephone Number is
(571) 272-3979. The examiner can normally be reached on Monday-Friday from 7:00
AM to 3:30 PM. Most facsimile-transmitted patent application related correspondence is required to be sent to the Central FAX Number (571) 273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kamal Divecha, can be reached at (571) 272-5863.

/BHARAT BAROT/Primary Examiner, Art Unit 2453                                                                                                                                                                                                        

March 27, 2021